

116 HRES 176 IH: Supporting the goals and ideals of Social Work Month and World Social Work Day on March 19, 2019.
U.S. House of Representatives
2019-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 176IN THE HOUSE OF REPRESENTATIVESMarch 5, 2019Ms. Lee of California (for herself, Ms. Jackson Lee, Mr. Nadler, Mr. Bishop of Georgia, Mr. Meeks, Ms. Clarke of New York, Mrs. Dingell, Mr. Evans, and Mr. Lewis) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONSupporting the goals and ideals of Social Work Month and World Social Work Day on March 19, 2019.
	
 Whereas the social work profession is dedicated to enhancing well-being and helping meet the basic needs of all people, especially those who are vulnerable, oppressed, and living in poverty;
 Whereas this year’s Social Work Month theme—Elevate Social Work—embodies the need to recognize the extraordinary contributions of the profession to our society; Whereas the social work profession is expected to grow faster than average over the next seven years, with more than 682,000 people expected to be employed as social workers by 2026;
 Whereas social workers elevate and empower people, giving them the ability to solve problems, cope with personal roadblocks, and get the resources they need to succeed;
 Whereas the social work profession is deeply woven into our society with social workers active in government, schools, universities, social service agencies, communities, corporations, and the military, and in health care and mental health care settings;
 Whereas social workers are the largest group of providers of mental health services in the United States and the United States Department of Veterans Affairs is one of the largest employers of social workers holding advanced degrees;
 Whereas social workers travel across the Nation and world to help people in crisis, helping them overcome issues such as death and grief, epidemics, environmental pollution, and natural disasters such as wildfires, hurricanes, and floods;
 Whereas, for decades, social workers have been in the forefront on social justice, pushing for equal rights for women, African Americans, Latinos, people who are disabled, people who are LGBTQ, and various ethnic, cultural and religious groups;
 Whereas, for more than a century, the social work profession has been on the cutting edge of helping create changes to make our society a better place to live, including improved workplace safety, a minimum wage, and social safety net programs that ameliorate poverty and hunger; and
 Whereas social workers stand ready to help our society overcome current pressing issues, including equal rights for all, the need for improved availability of health care and mental health services, immigration reform, voting rights, and the environmental impact of global warming: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of Social Work Month and World Social Work Day;
 (2)acknowledges the diligent efforts of individuals and groups who promote the importance of social work and observe Social Work Month and World Social Work Day;
 (3)encourages individuals to engage in appropriate ceremonies and activities to promote further awareness of the life-changing role that social workers play; and
 (4)recognizes with gratitude the contributions of the millions of caring individuals who have chosen to serve their communities through social work.
			